DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bolinger on 5/26/2022.
The application has been amended as follows: 

1.(Currently Amended) 	A method comprising: 
 	imaging a region of interest in a chest of a patient via a computed tomography (CT) scanner to provide images at a plurality of locations, the region of interest including one of an ascending aorta, an aortic arch, and a descending aorta of the patient; 
determining, for each of the plurality of locations within the region of interest, a value representing a variation in radiodensity values within the location from the image to provide a set of variation values, the plurality of locations including a set of cross-sectional planes within one of the ascending aorta, the aortic arch, and the descending aorta, and the set of cross-sectional planes including a first cross-sectional plane selected to coincide with a mid-ascending aorta, a second cross-sectional plane  selected to coincide with a point that is a first predetermined distance above the mid ascending aorta, and a third cross-sectional plane selected to coincide with a point that is a second predetermined distance below the mid ascending aorta; 
	determining, at a derived model, a parameter representing a likelihood that the patient is experiencing an acute aortic syndrome from the set of variation values; and 
 	providing the parameter representing the likelihood that the patient is experiencing the acute aortic syndrome to a user at an associated output device. 

2.	The method of claim 1, wherein each of the set of the variation values for each of the plurality of locations include a range of representative radiodensity values within the location.

3.	The method of claim 1, wherein determining the parameter representing the likelihood that the patient is experiencing an acute aortic syndrome includes determining a parameter representing the likelihood that the patient is experiencing an acute aortic syndrome related to changes in the ascending aorta.

4 and 5.	(Cancelled).  

6. (Currently Amended)	The method of claim 1, wherein determining the value representing the variation in radiodensity values within each of the plurality of locations comprises, for each of the set of cross-sectional planes:
dividing the aorta into a plurality of regions;
obtaining a representative radiodensity measurement for each of the plurality of regions; and 
 	calculating the value representing the variation in radiodensity from the representative radiodensity measurements for the plurality of regions.

7.	The method of claim 6, wherein calculating the value representing the variation in radiodensity values comprises determining a maximum variation between any two of the representative radiodensity measurements for the plurality of regions.  

8.	The method of claim 6, wherein obtaining a representative radiodensity measurement for each of the plurality of regions comprises calculating an average radiodensity value across at least a portion of the region.  

9.	The method of claim 1, wherein the derived model is a decision tree, and the parameter representing the likelihood that the patient is experiencing an acute aortic syndrome is a categorical parameter.

10.	The method of claim 1, wherein determining the parameter representing the likelihood that the patient is experiencing an acute aortic syndrome from the set of variation values comprises determining the parameter representing the likelihood that the patient is experiencing an acute aortic syndrome from the set of variation values and a set of at least one clinical parameter associated with the patient.

11.	The method of claim 10, wherein the set of at least one clinical parameter comprises one of age, sex, aortic diameter, blood pressure, and a parameter representing a medical history of the patient.

12. (Currently Amended)	A system comprising: 
 	a processor; and
 	a non-transitory computer readable medium storing executable instructions executable by the processor to provide:
 	a scanner interface that receives a computed tomography (CT) image of a region of interest in a chest of a patient from a CT scanner, the region of interest including one of the ascending aorta, aortic arch, and descending aorta of the patient; 
 	 	a feature extractor that determines, for each of a plurality of locations within the region of interest, a value representing a variation in radiodensity values within the location from the CT image to provide a set of variation values, the feature extractor determining the value representing a variation in radiodensity values within each of a set of cross-sectional planes within one of the ascending aorta, the aortic arch, and the descending aorta, the set of cross-sectional planes including a first cross-sectional plane selected to coincide with a mid-ascending aorta, a second cross-sectional plane selected to coincide with a point that is a first predetermined distance above the mid ascending aorta, and a third cross-sectional plane selected to coincide with a point that is a second predetermined distance below the mid ascending aorta; 
  	a derived model that determines, from at least the set of variation values, a parameter representing a likelihood that the patient is experiencing an acute aortic syndrome; and 
 	 	a user interface that provides the parameter presenting the likelihood that the patient is experiencing the acute aortic syndrome to an associated output device. 

13.	The system of claim 12, wherein the feature extractor determines the value representing a variation in radiodensity values within each of the plurality of locations as a range of representative radiodensity values within the location.

14.	(Cancelled).
	
15.	The system of claim 12, wherein the feature extractor determines the representative radiodensity measurement for each of the plurality of regions as an average radiodensity value for a subregion lying entirely within the region.
 
16.	The system of claim 12, wherein the derived model is a machine learning model.

17.	The system of claim 12, wherein the feature extractor determines the value representing a variation in radiodensity values within each of the plurality of locations as an interquartile range of representative radiodensity values within the location.

18.	The system of claim 12, wherein the feature extractor determines the value representing a variation in radiodensity values within each of the plurality of locations as a standard deviation of representative radiodensity values within the location.

19. (Currently Amended)	A system comprising: 
 	a computed tomography (CT) scanner;
 	a processor; and
 	a non-transitory computer readable medium storing executable instructions executable by the processor to provide:
 	a scanner interface that receives a CT image of a region of interest in a chest of a patient from the CT scanner, the region of interest including one of the ascending aorta, aortic arch, and descending aorta of the patient; 
 	 	a feature extractor that determines, for each of a plurality of locations within the region of interest, a range of representative Hounsfield unit (HU) values within the location from the CT image to provide a set of range values, the feature extractor determining the value representing a variation in radiodensity values within each of a set of cross-sectional planes within one of the ascending aorta, the aortic arch, and the descending aorta, the set of cross-sectional planes including a first cross-sectional plane selected to coincide with a mid-ascending aorta, a second cross-sectional plane selected to coincide with a point that is a first predetermined distance above the mid ascending aorta, and a third cross-sectional plane selected to coincide with a point that is a second predetermined distance below the mid ascending aorta; 
  	a derived model that determines, from at least the set of range values, a parameter representing a likelihood that the patient is experiencing an acute aortic syndrome; and 
 	 	a user interface that provides the parameter presenting the likelihood that the patient is experiencing the acute aortic syndrome to an associated output device. 
	
20.	The system of claim 18, wherein the feature extractor determines the range value for representative HU values within each of the plurality of locations by determining representative HU measurements for each of a plurality of regions within each location and calculating the range value for each location from the representative HU measurements for the plurality of regions.


Allowable Subject Matter
Claims 1- 3, 6- 13 and 15- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”a derived model that determines, from at least the set of range values, a parameter representing a likelihood that the patient is experiencing an acute aortic syndrome; and a user interface that provides the parameter presenting the likelihood that the patient is experiencing the acute aortic syndrome to an associated output device.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9589211 discloses systems and methods for segmenting a structure of interest in medical imaging data include generating a binary mask highlighting structures in medical imaging data, the highlighted structures comprising a connected component including a structure of interest. A probability map is computed by classifying voxels in the highlighted structures using a trained classifier. A plurality of detaching operations is performed on the highlighted structures to split the connected component into a plurality of detached connected components. An optimal detaching parameter is determined representing a number of the detaching operations. A detached connected component resulting from performing the number of detaching operations corresponding to the optimal detaching parameter is classified as the structure of interest based on the probability map and the trained classifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov